Citation Nr: 0719925	
Decision Date: 07/03/07    Archive Date: 07/13/07

DOCKET NO.  05-07 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for narcolepsy, to include 
as secondary to service-connected hypertension.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and B.F. 


ATTORNEY FOR THE BOARD

L.B.Y., Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1986 to 
September 1991.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
New Orleans, Louisiana, Department of Veterans Affairs (VA) 
Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2006).  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes the disease was incurred in service.  38 C.F.R. § 
3.303(d).

In order to establish service connection for the claimed 
disorder, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2006).  See Harder v. Brown, 5 Vet. App. 183, 187 (1993).  
Additional disability resulting from the aggravation of a 
non-service-connected condition by a service-connected 
condition is also compensable under § 3.310(a).  See Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).

In order to prevail on the issue of entitlement to secondary 
service connection, there must be: (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

With respect to element (1) for both Hickson and Wallin, the 
record contains evidence showing that the veteran has been 
diagnosed with a current disability of narcolepsy.  The 
veteran participated in a sleep study in January 2002, and 
the results of the study (signed by a private doctor) 
indicated that "his main sleep problem of excessive 
sleepiness is narcolepsy."  In addition, a VA medical exam 
of the veteran in April 2005 resulted in a diagnosis of 
narcolepsy.

Wallin element (2) has also been met because service 
connection is in effect for hypertension (20 percent 
disabling as of May 2001).

As for Wallin element (3) and Hickson elements (2) and (3), 
the Board feels that more evidence is necessary before 
reaching a conclusion on those points.  At the time of his 
hearing, the veteran revealed that, during his military 
service, he was written up on several occasions for falling 
asleep and also suffered from periods of night sweats.  See 
Hearing Transcript at pages 4-6.  A review of the veteran's 
service personnel records would be beneficial to determine if 
his narcolepsy began during active service, as it is relevant 
to Hickson element (2).

The veteran also indicated at the hearing that he had two car 
accidents shortly after leaving service, both of which 
occurred when he fell asleep while driving.  See Hearing 
Transcript at pages 7-8 and 11-12.  Evidence of these 
accidents might also contribute to a better understanding of 
when the veteran's narcolepsy first began.

Finally, the Board feels that the veteran should be afforded 
another VA examination to determine the etiology of his 
narcolepsy.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the veteran's service 
personnel records.

2.  Write a letter to the veteran 
requesting that he specifically identify 
the pertinent records containing the 
details of his two car accidents related 
to falling asleep while driving.  Such 
records should include the exact dates 
and locations of the accidents, the 
nature and content of any reports, and 
the jurisdiction(s) that provided the 
reports (if any).  The veteran should 
then submit these records to the RO for 
consideration.  The veteran may also give 
the VA permission to request any other 
records that he identifies as needing to 
be obtained.

3.  Schedule the veteran for a VA 
examination to determine the nature and 
etiology of his narcolepsy.  His claims 
folder should be made available to and 
reviewed by the examiner prior to the 
examination.  The examiner should express 
a medical opinion as to whether the 
narcolepsy is at least as likely as not 
(i.e., 50 percent or more probability) 
related to the veteran's military 
service.  If determined to be unrelated 
to service, the examiner should opine 
whether the narcolepsy is at least as 
likely as not (i.e., 50 percent or more 
probability) due to the veteran's 
service-connected hypertension, including 
whether the service-connected 
hypertension has aggravated any 
narcolepsy disorder.

4.  Thereafter, readjudicate the claim in 
light of the additional evidence 
obtained.  If the benefit sought is not 
granted to the veteran's satisfaction, 
send him and his representative a 
supplemental statement of the case (SSOC) 
and give them time to respond to it 
before returning the case to the Board 
for further appellate consideration.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

